Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Track 1 application.  This office action is responsive to application filed on January 20, 2022.  Claims 1-18 are pending.

Election/Restrictions
Group I, claims 1-7 and 11-17 has been elected.
Group II, claims 8-10 and 18 have been withdrawn.

Claim Objections

Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable because the prior art fails to disclose or reasonably teach the recording and handling of transactions as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (USPN. 2021/0034605) in view of Narayanan et al (USPN. 2016/0364158).

Regarding method and apparatus claims 1 and 11, Cai teaches updating a database by using a two-phase commit distributed transaction, the apparatus comprising memory and a processor, the method being applied to a participant, and comprising (fig. 1 and par. 19, “two-phase commit”):
performing an update operation according to an instruction on updating a target database record in a current transaction after adding a write lock to the target database record (par. 15, “update data in a distributed database” and par. 28 “first phase of a two-phase locking protocol is used to apply locks on the data affected by the executed set of statements”);
using a second transaction, in a transaction information record, as a predecessor transaction of the current transaction, and recording the predecessor transaction of the current transaction in the transaction information record, wherein a state of the second transaction is to release the write lock in advance and an update object of the second transaction involves the target database record (par. 28, “the logs are written to and the locks are also released in accordance with the second phase of the two-phase locking protocol to complete the commit of the transaction”);
writing a log of the update operation of the current transaction to a log buffer after receiving a first-phase prepare request message sent by a coordinator, and sending a write lock advance release 
“The coordinator database server would then send a commit command with the commit timestamp to each participating database server.  In response, the participating database servers would record the commit timestamps with the affected data, write to the logs, release the locks, complete the commits, and send a commit return message to the coordinator database server.  Once the commit return messages are received from all the participating database servers…”);

releasing the write lock after receiving a write lock advance release response returned by the coordinator, and setting a state of the current transaction in the transaction information record to releasing the write lock in advance (par. 29, see section above, “release the locks”);
after persisting the log of the update operation of the current transaction in the log buffer succeeds, performing one of (par. 29, “commit return…. Servers)”:
sending a first-phase prepare response message of preparation success to the coordinator after all predecessor transactions of the current transaction are in a commit state (see par. 29 section:
Once the commit return messages are received from all the participating database servers at the coordinator database server, the coordinator database server then determines whether to either immediately return a commit result for the transaction to application 204 or to first wait a time delay prior to returning a commit result for the transaction to application 204),

but to the degree that Cai log buffer differs from the claimed limitation, Narayanan explicitly teaches buffer serves as a transaction log (par. 51, “ring buffer… transaction log”, Narayanan).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to combine Cai in view of Narayanan storage systems to better support messaging and types of write requests (par. 51, “buffer… serves both as a message channel and as a transaction log”, Narayanan).  
Cai/Narayanan combined teach,
after persisting the log of the update operation of the current transaction in the log buffer succeeds, performing one of (par. 29, “commit return…. Servers, see also par. 25, “external consistency guarantees that a transaction will always receive current information, Cai)”:
or sending a first-phase prepare response message of preparation failure to the coordinator after any predecessor transaction of the current transaction is in an abort state (par. 25, “all or nothing”, “if one part of the transaction fails, the whole transaction fails and the database state is left unchanged”, Narayanan); and
setting the current transaction in the transaction information record to a commit state or an abort state based on an execution result of the current transaction in a second phase (par. 25, “all or nothing”, “if one part of the transaction fails, the whole transaction fails and the database state is left unchanged”, Narayanan).

2. The method according to claim 1, further comprising: when the current transaction has no predecessor transaction, sending the first- phase prepare response message of preparation success to the coordinator after the persisting the log of the update operation of the current transaction in the log buffer succeeds (par. 54, after receiving the acks from all backups, the coordinator writes.. updates, Narayanan).

3. The method according to claim 1, wherein the write lock advance release response carries a commit timestamp generated by the coordinator (par. 29, commit timestamp”, Cai);

the performing the update operation according to the instruction includes: when a difference between a timestamp of the current update operation and a commit timestamp of the predecessor transaction of the current transaction reaches or exceeds a first threshold, performing the update operation according to the instruction after the predecessor transaction is in the commit state or the abort state (fig. 5, pars. 19, 54-55 and 61, “commit timestamp”, and update based on timestamp comparison, Cai).

4 The method according to claim 1, wherein the write lock advance release response carries a commit timestamp generated by the coordinator (par. 29, “two phase commit coordination logic”, Cai):
the method further comprises: recording a commit timestamp of the current transaction in the transaction information record (pars. 28-29, performing a commit, “setting the transaction’s status as commited”, Cai); and
the writing the log of the update operation of the current transaction to the log buffer includes: when a difference between a timestamp of writing the update operation of the current transaction to the log buffer and a commit timestamp of the predecessor transaction of the current transaction reaches or exceeds a second threshold, writing the log of the update operation of the current transaction to the log buffer after the predecessor transaction is in the commit state or the abort state (fig. 5, pars. 19, 54-55 and 61, “commit timestamp”, and update based on timestamp comparison and difference, Cai).

5. The method according to claim 1, wherein the write lock advance release request carries a timestamp of writing the log of the update operation of the current transaction to the log buffer, for the 

7. The method according to claim 1, further comprising:
persisting states of the predecessor transaction of the current transaction and the current transaction in the transaction information record (par. 28, “the two phase commit protocol achieves atomicity  of transactions.  This guarantees a transaction is not completed partially”, note that any changes to data caused by execution are viewable to other transactions, Cai).

	Regarding apparatus claims 12-15 and 17, they comprise substantially the same subject matter as rejected method claims 2-5 and 7, respectively, and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive.  See response below.

Applicant alleges the method of writing a log is different from the prior art.
Examiner disagrees.
The relevant part of the rejections reads,
“writing a log of the update operation of the current transaction to a log buffer after receiving a first-phase prepare request message sent by a coordinator, and sending a write lock advance release request to the coordinator after the writing succeeds (par. 26, write or update data at the distributed data, and see par. 29 section below:
“The coordinator database server would then send a commit command with the commit timestamp to each participating database 

releasing the write lock after receiving a write lock advance release response returned by the coordinator, and setting a state of the current transaction in the transaction information record to releasing the write lock in advance (par. 29, see section above, “release the locks”);
after persisting the log of the update operation of the current transaction in the log buffer succeeds, performing one of (par. 29, “commit return…. Servers)”:
sending a first-phase prepare response message of preparation success to the coordinator after all predecessor transactions of the current transaction are in a commit state (see par. 29 section:
Once the commit return messages are received from all the participating database servers at the coordinator database server, the coordinator database server then determines whether to either immediately return a commit result for the transaction to application 204 or to first wait a time delay prior to returning a commit result for the transaction to application 204),

but to the degree that Cai log buffer differs from the claimed limitation, Narayanan explicitly teaches buffer serves as a transaction log (par. 51, “ring buffer… transaction log”, Narayanan).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to combine Cai in view of Narayanan storage systems to better support messaging and types of write requests (par. 51, “buffer… serves both as a message channel and as a transaction log”, Narayanan).  One would have been motivated to optimize processing of transactions (par. 52, “optimization… transactions”, Narayanan).
Cai/Narayanan combined teach,

	For example, Cai teaches that transactions originate from application executing at client device.  The transactions comprise operations to update existing data at the database (par. 26).  Cai further explicitly teaches return messages such as write to logs commits to all the participating database servers (par. 29).  The release lock is performed after receiving the messages regarding update/write logs.  As such, Cai alone teaches the argued limitation.
	All matters are believed to be addressed as they are based on the misconstrued allegation that Cai does not teach the order of processing.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 14, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153